Exhibit 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 7th day of February 2014 (the “Effective Date”), by and between
California Gold Corp., a Nevada corporation headquartered at c/o Gottbetter &
Partners, LLP, 488 Madison Avenue, 12th Floor, New York, New York 10022 and Shea
Ralph, an individual residing at 4765 Riverwood Circle, Sarasota, Florida 34231
(“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive desires to be employed by the Company as its Chairman of
the Board, President and Chief Executive Officer and the Company wishes to
employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1. Employment and Duties.  The Company agrees to employ and Executive agrees to
serve as the Company's Executive Vice President.  The duties and
responsibilities of Executive shall include the duties and responsibilities
contained in the Company’s bylaws and such other duties as the Board of
Directors of the Company (the “Board”) may from time to time assign to
Executive.
 
Executive shall devote such time and attention as required to the diligent and
faithful performance of the duties and responsibilities duly assigned to him
pursuant to this Agreement.  Provided that none of the additional activities
interferes with the performance of the duties and responsibilities of Executive
or are determined by the inconsistent with the position, standing, stature,
reputation or best interests of the Company, nothing in this Section 1, shall
prohibit Executive from (a) serving as a director or member of a committee of
entities that do not, in the good faith determination of the Board, compete or
present the appearance of competition with the Company or otherwise create, or
could create, in the good faith determination of the Board, a conflict of
interest or appearance of a conflict of interest with the business of the
Company; (b) delivering lectures, fulfilling speaking engagements, and any
writing or publication relating to his area of expertise; provided, that, if
such activities relate to the Business of the Company, any fees, royalties or
honorariums received therefrom shall be promptly turned over to the Company; (c)
serving as a director or trustee of any governmental, charitable or educational
organization or (d) engaging in additional activities in connection with
personal investments and community affairs; provided that such activities are
not inconsistent with Executive’s duties under this Agreement and do not violate
the terms of Section 13.
 
2. Term.  The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years following the Effective Date and
shall be automatically renewed for successive one (1) year periods thereafter
unless either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this
Agreement.  “Employment Period” shall mean the initial three (3) year term plus
renewals, if any.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Place of Employment.  Executive's services shall be performed in the City of
Sarasota, Florida. The parties acknowledge, however, that Executive may be
required to travel in connection with the performance of his duties hereunder.
 
4. Base Salary.  For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period a
base salary (the "Base Salary") at an annual rate of $180,000. The Base Salary
shall be paid in periodic installments in accordance with the Company's regular
payroll practices.  At the beginning of each year, the annual salary will be
adjusted to match the change in the U.S. Government Cost of Living Index from
the previous year.
 
5. Bonuses.  The Executive shall be eligible to receive an annual bonus the
(“Annual Bonus”) as determined by the Compensation Committee of the Board (the
“Compensation Committee”), or in the absence of a Compensation Committee, the
Board. The Annual Bonus shall be paid by the Company to the Executive promptly
after determination that the relevant targets have been met, it being understood
that the attainment of any financial targets associated with any bonus shall not
be determined until following the completion of the Company’s annual audit and
public announcement of such results and shall be paid promptly following the
Company’s announcement of earnings. The Compensation Committee may review the
Executive’s performance from time to time and may provide for lesser or greater
bonus payments based upon achievement of partial or additional criteria
established or determined by the Compensation Committee from time to time.
 
6. Severance Compensation.  Upon termination of Executive’s employment prior to
expiration of the Employment Period unless the Executive’s employment is
terminated for Cause or Executive terminates his employment without Good Reason,
the Executive shall be entitled to receive any and all reasonable expenses paid
or incurred by the Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and an amount equal to
Executive’s Base Salary, as in effect as of the date of termination for the nine
months prior to such termination (the “Separation Period” and the payment, the
“Separation Payment”), provided that Executive (a) executes an agreement
releasing Company and its affiliates from any liability associated with this
Agreement in form and terms satisfactory to the Company and  that all time
periods imposed by law permitting cancellation or revocation of such release by
the Executive shall have passed or expired, and (b) complies with his other
obligations under this Agreement as provided in Section 12 and 13 hereof, as a
condition to such Separation Payment. Subject to anything to the contrary in
Section 11(d)(3), the Separation Payment shall be paid in in accordance with the
customary payroll practices of the Company.
 
Subject to the Executive’s (1) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the Company’s group health insurance plans in which the Employee
participated immediately prior to the termination date (“COBRA Continuation
Coverage”), and (2) continued payment of premiums for such plans at the active
employee rate (excluding, for purposes of calculating cost, an employee’s
ability to pay premiums with pre-tax dollars), the cost of COBRA Continuation
Coverage for the Executive and his eligible dependents until the earliest of (x)
the Executive or his eligible dependents, as the case may be, ceasing to be
eligible under COBRA, and (y) six (6) months following the termination date (the
benefits provided under this clause (ii), the “Medical Continuation Benefits”)
or until such time as Executive shall obtain reasonably equivalent benefits from
subsequent employment or spousal benefits.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Option Grant.  The Executive shall be eligible for such grants of awards
under the Company’s 2014 Equity Incentive Plan (or any successor or replacement
plan adopted by the Board and approved by the stockholders of the Company) (the
“Plan”).  In addition, the Executive shall be eligible for such additional
grants of awards as the Compensation Committee or Board may from time to time
determine (the “Share Awards”).  Share Awards shall be subject to the Plan terms
and conditions, provided, however, that Share Awards shall be subject to any
additional terms and conditions as are in any award certificate(s), which shall
supersede any conflicting provisions governing Share Awards provided under the
Plan.
 
8. Clawback Rights.  All amounts paid to Executive by the Company (other than
Executive’s Base Salary and reimbursement of expenses pursuant to paragraph 9
hereof) during the Employment Period and any time thereafter and any and all
stock based compensation (such as options and equity awards, including the Share
Awards) granted during the Employment Period and any time thereafter
(collectively, the “Clawback Benefits”) shall be subject to “Clawback Rights” as
follows: during the period that the Executive is employed by the Company and
upon the termination or expiration of the Executive’s employment and for a
period of three (3) years thereafter, if any of the following events occurs,
Executive agrees to repay or surrender to the Company the Clawback Benefits as
set forth below:
 
(a)  
if a restatement (a “Restatement”) of any financial results from which any
Clawback Benefits to Executive shall have been determined (such restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or  requirements which were not in effect on the date the
financial statements were originally prepared), then the Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company financial results which were
later restated, to the extent the Clawback Benefits amounts paid exceed the
Clawback Benefits amounts that would have been paid, based on the Restatement of
the Company’s financial information  All Clawback Benefits amounts resulting
from such Restatements shall be retroactively adjusted by the Compensation
Committee to take into account the restated results and if any excess portion of
the Clawback Benefits resulting from such restated results is not so repaid or
surrendered by the Executive within ninety (90) days of the revised calculation
being provided to the Executive by the Company following a publicly announced
Restatement, the Company shall have the right to take any and all action to
effectuate such adjustment.

 
(b)  
if any material breach of any Agreement by Executive relating to
confidentiality, non-competition, non-raid of employees, or non-solicitation of
vendors or customers (including, without limitation, Sections 12 or 13 hereof)
or if any material breach of Company policy or procedures which causes material
harm to the Company occurs, as determined by the Board in its sole discretion,
then the Executive agrees to repay or surrender any Clawback Benefits upon
demand by the Company and if not so repaid or surrendered within ninety (90)
days of such demand, the Company shall have the right to take any and all action
to effectuate such adjustment.

 
 
3

--------------------------------------------------------------------------------

 
 
The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be determined by the Compensation Committee and applicable law, rules and
regulations.  All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Company and
Executive.  The parties acknowledge it is their intention that the foregoing
Clawback Rights as relates to Restatements conform in all respects to the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (the “Dodd Frank Act”) and requires recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd Frank Act and any and all
rules and regulations promulgated thereunder from time to time in
effect.  Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd Frank
Act and such  rules and regulation as hereafter may be adopted and in effect.
 
9. Expenses.  Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement;
provided, that Executive shall properly account for such expenses in accordance
with Company policies and procedures.  The Company will provide monthly
reimbursement for home office, personal transportation, telecommunication and
other business related expenses such as dues and subscriptions.
 
10. Other Benefits; Vacations.  During the term of this Agreement, the Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, "Benefit Plans"),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company's managerial or
salaried executive employees.  The Company shall pay one hundred (100%) percent
of the cost of individual and dependent coverage for Executive’s
dependents.  Executive shall be entitled to three (3) weeks paid vacation per
year.  Unused vacation shall accrue to the following year.
 
11. Termination of Employment.
 
(a)            Death.  If Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
Annual Bonus for the current year through the date of death,  reimbursement of
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date and any accrued but
unused vacation time through the termination date in accordance with Company
policy.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.  In addition, the Executive’s spouse and minor children shall be
entitled to Medical Continuation Benefits.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)            Disability.  In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Executive or his heirs, administrators or
executors shall be entitled to receive any earned but unpaid Base Salary, unpaid
pro rata Annual Bonus for the current year accrued through the Executive’s last
date of employment with the Company, reimbursement of any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and the Separation Payment.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions. In
addition, the Executive’s spouse and minor children shall be entitled to Medical
Continuation Coverage.  For purposes of this Agreement, “Disability” shall mean
a physical or mental disability that prevents the performance by the Executive,
with or without reasonable accommodation, of his duties and responsibilities
hereunder for a period of not less than an aggregate of six (6) months during
any twelve (12) consecutive months, which shall be determined by a qualified
physician selected in good faith by the Board of Directors.
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to, a felony, or (c) )  a judicial determination that
is final and not subject to appeal that Executive has committed acts of fraud,
dishonesty or gross misconduct which is materially and demonstratively injurious
to the Company. Termination under clauses (b) or (c) of this Section 11(c)(1)
shall not be subject to cure.
 
(2)           For purposes of this Section 11(c), no act, or failure to act, on
the part of Executive shall be considered “willful” unless done, or omitted to
be done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company (including
reputationally). Prior to any termination for Cause under Section 11(c)(1)(a)
above, Executive will be given five (5) business days written notice specifying
the alleged Cause event and will be entitled to appear (with counsel) before the
full Board to present information regarding his views on the Cause event, and
after such hearing, there is at least a majority vote of the full Board (other
than Executive) to terminate him for Cause.  After providing the notice in
foregoing sentence, the Board may suspend the Executive with full pay and
benefits until a final determination pursuant to this Section 11(c) has been
made.


 
5

--------------------------------------------------------------------------------

 
 
(3)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
Base Salary, reimbursement of any and all reasonable expenses paid or incurred
by the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy.  The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.
 
(d)           Good Reason and Without Cause.
 
(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 11(d)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without the Executive’s explicit
consent, to the Executive of duties that are significantly different from, and
that result in a substantial diminution of, the duties that he assumed on the
Effective Date (including reporting to anyone other than solely and directly to
the Board); (B) the assignment, without the Executive’s explicit consent, to the
Executive of a title that is different from and subordinate to the title
Chairman of the Board, President and Chief Executive Officer of the Company,
provided, however, for the absence of doubt following a Change of Control,
should the Executive cease to retain either the title or responsibilities
assumed on the Effective Date, or Executive is required to serve in a diminished
capacity or lesser title  in a division or unit of another entity (including the
acquiring entity), such event shall constitute Good Reason regardless of the
title of Executive in such acquiring company, division or unit; (C) the
occurrence of a Change of Control; (D) material breach by the Company of this
Agreement; or (E) the re-location of Executive to an office in excess of 50
miles outside of Sarasota, Florida.
 
(2)           Except with respect to subparagraph “(C)” in Section 11(d)(1)
above, the Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.
 
 
6

--------------------------------------------------------------------------------

 
 
(3)           In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or  executors) the Separation Payment amount;
provided, however, that in the event Executive elects to terminate this
Agreement for Good Reason in accordance with subparagraph “(C)” in Section
11(d)(1), such election must be made within ninety (90) days of the occurrence
of the Change of Control  and Executive shall be entitled to receive an amount
equal to the Executive’s current aggregate compensation (salary, bonus and
benefits) for the nine (9) months immediately preceding the date of the Change
of Control, in one lump sum cash payment within sixty (60) days after the
termination date.   The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
 (4)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 11(d) by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section
11(d) be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by Executive
from any other source at any time before and after the termination date. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against Executive for any
reason.  Notwithstanding anything herein to the contrary, the benefits to
Executive under this Agreement shall be reduced by the amount of any insurance
proceeds payable to Executive.
 
(e)           Without “Good Reason” by Executive.  At any time during the term
of this Agreement, the Executive shall be entitled to terminate this Agreement
and the Executive’s employment with the Company without Good Reason by providing
prior written notice of at least thirty (30) days to the Company.  Upon
termination by the Executive of this Agreement or the Executive’s employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive any earned but unpaid Base Salary, reimbursement
of any and all reasonable expenses paid or incurred by the Executive in
connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
(f)            Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding Common Stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company, or (B) any acquisition of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock by any employee benefit plan (or
related trust) sponsored by or maintained by the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)            Any termination of the Executive’s employment by the Company or
by Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.
 
12. Confidential Information.
 
(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective Businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive.  The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of the Executive’s
employment hereunder.
 
(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
13. Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the Company’s Business (as defined in Section 13(b)(1) below)
is conducted worldwide (the “Territory”), and that the Territory, scope of
prohibited competition, and time duration set forth in the non-competition
restrictions set forth below are reasonable and necessary to maintain the value
of the Confidential Information of, and to protect the goodwill and other
legitimate business interests of, the Company, its affiliates and/or its clients
or customers. The provisions of this Section 13 shall survive the termination of
the Executive’s employment hereunder for the time periods specified below.
 
(b)           The Executive hereby agrees and covenants that he shall not
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
two (2%) percent of the outstanding securities of a Company whose shares are
traded on any national securities exchange or (ii) as a limited partner, passive
minority interest holder in a venture capital fund, private equity fund or
similar investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that the Executive shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), or whether on the Executive's own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Employment Period
and the Separation Period and thereafter to the extent described below, within
the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
Business of the Company, as defined in the next sentence.  The Company’s
Business shall be (i) the commercialization, development and enforcement of
on-line mapping intellectual property assets, including the acquisition and
development of patents through internal or external research and development,
the acquisition of existing rights to intellectual property through acquisitions
of already issued patents and pending Video DriveBy and on-line mapping patent
applications, both in the United States and abroad and the development of
products and processes associated with the intellectual property and the license
of the intellectual property to others seeking to develop products or processes
or whose products or processes infringe the Company’s intellectual property
rights through legal processes and (ii) the commercialization, development and
enforcement of intellectual property rights in any other industry or market in
which the Company has acquired intellectual property assets during Executive’s
employment with the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the Business of the Company;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person for the purpose of competing with the Business of the Company; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company for the purpose of competing with the Business of the Company.
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 13(b) shall continue during the
Employment Period and for a period of three (3) years thereafter.
 
14. Section 409A.
 
 The provisions of this Agreement are intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and any final
regulations and guidance promulgated thereunder (“Section 409A”) and shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  The Company and Executive agree to work together
in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.
 
 To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.
 
 
10

--------------------------------------------------------------------------------

 
 
 A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
 Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
 Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
 
11

--------------------------------------------------------------------------------

 
 
If any payment provided to Executive pursuant to this Agreement is subject to
adverse tax consequences under Code Section 409A, then Company shall make such
additional payments to Executive (“409A Gross Up Payments”) as are necessary to
provide Executive with enough funds to pay the additional taxes, interest, and
penalties imposed by Code section 409A (collectively, the “409A Tax”), as well
as any additional taxes, including but not limited to additional 409A Tax,
attributable to or resulting from the payment of the 409A Gross Up payments,
with the end result that Executive shall be in the same position with respect to
his tax liability as he would have been in if no 409A Tax had ever been imposed;
provided, however, that the Company’s obligation to make payments under this
Section 14 shall be limited to an amount equal to three times the 409A Tax (not
including for this purpose 409A Tax attributable to the payment of any portion
of the 409A Gross Up Payment).  The Company shall make any payments required by
this paragraph no later than the last day of Executive’s taxable year next
following the Executive’s taxable year in which the 409A Tax is remitted to the
taxing authority.
 
15. Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any material breach by the Executive of
Section 12 or Section 13 of this Agreement. Accordingly, the Executive agrees
that any material breach or threatened material breach by him of Section 12 or
Section 13 of this Agreement shall entitle the Company, in addition to all other
legal remedies available to it, to apply to any court of competent jurisdiction
to seek to enjoin such breach or threatened breach. The parties understand and
intend that each restriction agreed to by the Executive hereinabove shall be
construed as separable and divisible from every other restriction, that the
unenforceability of any restriction shall not limit the enforceability, in whole
or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
In the event that any restriction in this Agreement is more restrictive than
permitted by law in the jurisdiction in which the Company seeks enforcement
thereof, such restriction shall be limited to the extent permitted by law. The
remedy of injunctive relief herein set forth shall be in addition to, and not in
lieu of, any other rights or remedies that the Company may have at law or in
equity.
 
(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder.
 
(c)           During the term of this Agreement, the Company (i) shall indemnify
and hold harmless Executive and his heirs and representatives as, and to the
extent, provided in the Company’s bylaws and (ii) shall cover Executive under
the Company’s directors’ and officers’ liability insurance on at least the same
basis as it covers other senior executive officers and directors of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged (it being understood that, pursuant to Section 7, Share
Awards shall govern with respect to the subject matter thereof). The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
(e)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(f)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(g)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(h)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
 
(i)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(j)           The Executive represents and warrants to the Company, that he has
the full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 
 
13

--------------------------------------------------------------------------------

 


(k)           The Company represents and warrants to Executive that it has the
full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.
 


[Signature page follows immediately]
 
 

 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.


 

 
California Gold Corp.
         
 
By:
/s/ James D. Davidson       Name: James D. Davidson        Title:  President &
Chief Executive Officer          

 

             
 
  /s/ Shea Ralph       Shea Ralph                  



15

--------------------------------------------------------------------------------

 